Title: Proclamation for the Evacuation of New York, 17 August 1776
From: Washington, George
To: 



[New York, 17 August 1776]

By His EXCELLENCY GEORGE WASHINGTON, Esquire, General, and Commander in Chief of the Army of the United States of North-America.
Whereas a Bombardment and Attack upon the City of New-York, by our cruel, and inveterate Enemy, may be hourly expected: And as there are great Numbers of Women, Children,

and infirm Persons, yet remaining in the City, whose Continuance will rather be prejudicial than advantageous to the Army, and their Persons exposed to great Danger and Hazard: I Do therefore recommend it to all such Persons, as they value their own Safety and Preservation, to remove with all Expedition, out of the said Town, at this critical Period,—trusting, that with the Blessing of Heaven, upon the American Arms, they may soon return to it in perfect Security. And I do enjoin and require, all the Officers and Soldiers in the Army, under my Command, to forward and assist such Persons in their Compliance with this Recommendation. Given, under my Hand, at Head-Quarters, New-York, August 17, 1776.

GEORGE WASHINGTON.

